DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 16, 2020 is acknowledged.  Claims 1-17 and 19 are pending in the application.  Claim 18 has been cancelled.  Claims 1-7 and 11-17 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 8 recites “wherein the solution containing the first active ingredient is configured to decompose polypeptides and/or proteins having cross-linked structures formed by AGEs and to inhibit accumulation of AGEs in collagen” at lines 11-13.  It is unclear what is meant by “configured” and exactly how the first active ingredient is designed or arranged to decompose polypeptides and/or proteins having cross-linked structures formed by AGEs and to inhibit accumulation of AGEs in 
SEE ALSO claim 9 and the recitation of “the second active ingredient configured for decomposing polypeptides and/or proteins having cross-linked structures formed by AGEs” at lines 5-7.
The recitation of “the first active agent” (vs. the first active ingredient, emphasis added) at line 5 of claim 9, which depends upon claim 8, lacks antecedent basis as there is no mention of a first active agent anywhere in claim 8.  Therefore, the scope of claim 9 is indefinite.
Claim 10 recites “a solution containing the second active ingredient obtained from at least one plant selected from the group consisting of lemon balm and rosemary” at lines 2-4 (emphasis added), and this claim depends upon claim 9.  Since there is no mention of a solution containing a second active ingredient in claim 9, it is uncertain if the solution containing the second active ingredient obtained from at least one plant selected from the group consisting of lemon balm of claim 10 refers to the solvent containing the second active ingredient described in claim 9, OR if the solution containing a second active ingredient as recited in claim 10 is an additional component of the invention.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 8-10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite “contacting any part or all of a fennel plant with a solvent at a temperature of 60 to 100⁰C to extract a first active ingredient from the fennel plant into the solvent to obtain a solution containing the first active ingredient obtained from the fennel plant, the active first ingredient having an ability of decomposing polypeptides and/or proteins having cross-linked structures formed by AGEs” (claim 8, lines 4-8) and “contacting at least one plant selected from the group consisting of lemon balm and rosemary with a solvent to extract a second active ingredient from the at least one plant selected from the group consisting of lemon balm and rosemary into the solvent and combining the solvent containing the second active ingredient with the solution containing the first active agent, the second active ingredient configured for decomposing polypeptides and/or proteins having cross-linked structures formed by AGEs, wherein the decomposing agent further contains, in addition to the first active ingredient from the fennel plant, the second active ingredient obtained from at least one plant selected from the group consisting of lemon balm and rosemary” (claim 9). This judicial exception is not integrated into a practical application.  For instance, the claims merely require contacting part or all of a fennel plant with a hot solvent (water, alcohols, and/or organic solvent at 60-100⁰C) to extract a first active ingredient (claim 8) as well as contacting lemon balm and/or rosemary with a solvent to extract a second active ingredient (claim 9) without further recitation of steps of applying or using the extracted first active ingredient and second active ingredient to effect a particular treatment.  Further, the claims do not include additional elements that are sufficient to amount to significantly 
Additionally, the claimed extraction of the first and second active ingredients were not subjected to any manipulation that would make them different from their counterparts found in nature.  In this instance, the closest natural counterparts are part or all of a fennel plant contacted with water from a hot spring or geyser (claim 8) and rosemary and/or lemon balm in contact with rain, hot spring, river, etc.  When the claimed processes are compared to these natural counterparts, the comparison indicates that there is no differences in structure or function.  Further, the claims do not include any additional elements that integrate the judicial exception into a practical application, and there are no additional elements that are sufficient to amount to significantly more than the judicial exception.  Where a process claim reciting a nature-based product is drafted in such a way that there is no difference in substance from a product claim, the claim is subject to the markedly different analysis for the recited nature-based product. These types of claims are drafted in a way that focuses on the product rather than the process steps.  See MPEP 2106.04 (c).  
Thus, the claims are not eligible subject matter under 35 USC 101.  See MPEP 2106.04(b) and (c).   
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Independent claim 8 recites characteristics and features such as “the first active ingredient having an ability of decomposing polypeptides and/or proteins having cross-linked structured formed by AGEs” (L6-8) and “the solution containing the first active ingredient is configured to decompose polypeptides and/or proteins having cross-linked structures formed by AGEs and to inhibit accumulation of AGEs in collagen” (L11-13), and claim 9 recites “the second active ingredient configured for decomposing polypeptides and/or proteins having cross-linked structures formed by AGEs” (L5-7).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of 
Claims 8-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamura et al. JP 2004-250445 (hereinafter “Hamura”) (refer to the corresponding machine translation published in English).
With respect to clams 8-10 and 19, Hamura discloses a glycation inhibitor having high glycation inhibitory effects comprising one or more plant extracts selected from among fennel, lemon balm (claim 9), and rosemary (claim 9) as an active ingredient.  The whole plant or various parts thereof may be extracted with a solvent, such as water, alcohol (s), and/or organic solvent(s), and dried (claim 10).  In one example, the plant material is extracted in boiling water (100⁰C-claim 8) for 30 minutes (claim 19).  The plant extract obtained can be used as it is in the form of a solution (Abstract; paragraphs [0001], [0003], [0004], [0007]-[0021], [0032]-[0047], and [0082]).
Absent any clear and convincing evidence to the contrary, the first active ingredient having an ability of decomposing polypeptides and/or proteins having cross-linked structured formed by AGEs (claim 8), the solution containing the first active ingredient is configured to decompose polypeptides and/or proteins having cross-linked structures formed by AGEs and to inhibit accumulation of AGEs in collagen (claim 8), and the second active ingredient configured for decomposing polypeptides and/or proteins having cross-linked structures formed by AGEs (claim 9) would naturally occur from said method since Hamura, as disclosed above, positively recites all of the claimed process steps of contacting any part or all of a fennel plant with a solvent at a Hamura also discloses various physiological functions in the living body are controlled by proteins, glycated proteins cannot exert their original functions and are considered to cause various functional disorders, reactions of this glycation includes cross-link formation, AGEs accumulate in the living body with aging and various tissue disorders observed at aging, for example, hardening of connective tissues (collagen is one of the main components of connective tissue), and the active ingredient of the glycation inhibitor is capable of preventing, treating, and improving various tissue disorders caused by glycation or accumulation of AGEs caused by glycation (paragraphs [0003], [0004], [0007], [0008], and [0011]-[0013]), and the claimed features of configured to decompose polypeptides and/or proteins having cross-linked structures formed by AGEs and to inhibit accumulation of AGEs in collagen are an intended result of the claimed process. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Response to Arguments
Applicant’s response filed October 16, 2020 has been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejections in the previous Office Action are withdrawn (P6-P7).  However, the 35 USC 112 rejection above is necessitated by the amendments made to the claims.
Applicant argues while the claim discloses a naturally occurring product, the claim is not directed solely to the naturally occurring product.  This is similar to Claim 8 of "Example 11" of the Index of Subject Matter Eligibility Examples (Example 3 of the Nature-Based Products directed to amazonic acid) that are set forth in the eligibility guidance found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the MPEP.  The court held the claim to be eligible subject matter because although the claim recites a nature-based product (amazonic acid), analysis of the claim as a whole indicates that the claim is focused on a process of practically applying the product to treat a particular disease (breast or colon cancer), and not on the product per se. Thus, it is not necessary to apply the markedly different characteristics analysis in order to conclude that the claim is not directed to an exception (Step 2A: NO). Therefore, the claim qualifies as eligible subject matter.  In a similar way, claim 8 of the present application is directed to a method of producing a decomposing agent to decompose polypeptides and/or proteins having cross-linked structures formed by AGEs, and not the product itself. Further, because claim 8 recites that the first active ingredient from 
Examiner disagrees.  The presently claimed invention is NOT similar to Example of the Nature-Based Products directed to amazonic acid set forth in the eligibility guidance found in the Ninth Edition, Revision 10.2019 of the MPEP.  The claimed invention pertains to a method of producing a decomposing agent.  The decomposing agent is prepared by contacting a fennel plant (claim 8) as well as lemon balm and/or rosemary (claim 9) with a solvent to extract a first active ingredient and a second active ingredient, respectively.  These claims are recitations of a judicial exception.  However, the claims do not recite additional elements that integrate the judicial exception into a practical application.  Further, the claims do not include additional elements that amount to significantly more than the judicial exception.  Therefore, the claims are ineligible subject matter under 35 USC 101.
Applicant argues Hamura discloses a method of producing an inhibitor of glycation reaction, the inhibitor containing plant extract (paragraph [0009]). Present claim 8 does not include "intermediates formed associated with Maillard reaction" from decomposing targets. The reaction for forming the "intermediates" is the glycation reaction inhibited by Hamura.  Therefore, as shown in the figure below, the inhibition-targets of Hamura and the decomposing-targets of the present invention are different and distinguishable.  That is, the decomposing agent produced by the producing method of claim 8 decomposes a polypeptide having a cross-linking structure formed by AGEs already formed, whereas the glycation inhibitors produced by the manufacturing 
Examiner disagrees.  While the examples of Hamura teach a reduction in the amount of AGEs with the hot water plant extract samples in comparison to the control examples (paragraphs [0063]-[0066]), this reduction does not preclude the active ingredient in the plant extract samples from decomposing polypeptides and/or proteins having cross-linked structures formed by AGEs and inhibiting the accumulation of AGEs in collagen as presently claimed.  Additionally, the first active ingredient configured to decompose polypeptides and/or proteins having cross-linked structures formed by AGEs and to inhibit accumulation of AGEs in collagen and the second active ingredient configured for decomposing polypeptides and/or proteins having cross-linked structures formed by AGEs would naturally occur from said method since Hamura, as disclosed above, positively recites all of the claimed process steps of contacting any part or all of a fennel plant with a solvent at a temperature of 60 to 100⁰C to extract a first active ingredient from the fennel plant into the solvent and obtaining a solution containing the active ingredient as well as contacting at least one plant selected from the group Hamura also discloses various physiological functions in the living body are controlled by proteins, glycated proteins cannot exert their original functions and are considered to cause various functional disorders, reactions of this glycation includes cross-link formation, AGEs accumulate in the living body with aging and various tissue disorders observed at aging, for example, hardening of connective tissues (collagen is one of the main components of connective tissue), and the active ingredient of the glycation inhibitor is capable of preventing, treating, and improving various tissue disorders caused by glycation or accumulation of AGEs caused by glycation (paragraphs [0003], [0004], [0007], [0008], and [0011]-[0013]), and the claimed features of configured to decompose polypeptides and/or proteins having cross-linked structures formed by AGEs and to inhibit accumulation of AGEs in collagen are an intended result of the claimed process, absent any clear and convincing evidence to the contrary.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/T.L.M/Examiner, Art Unit 1793
/LIEN T TRAN/Primary Examiner, Art Unit 1793